Fitzsimons, J.
The debt of defendant to plaintiff was clearly proved, the defense of payment was a question was lo satisfaction of the jury.
The claim made by defendant that plaintiff applied the proceeds of her husband’s note to the payment of the cause of action at bar was disbelieved by the . jury. They evidently believed that said note was applied in payment of the husband’s debt as agreed upon by plaintiff and defendant’s husband.
Finding no error tue judgment is affirmed, with costs.
Ehrlioh, Oh. J,, concurs.